
	
		I
		111th CONGRESS
		1st Session
		H. R. 703
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2009
			Mr. Frank of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Financial
			 Services
		
		A BILL
		To promote bank liquidity and lending through deposit
		  insurance, the HOPE for Homeowners Program, and other
		  enhancements.
	
	
		1.Permanent increase in deposit
			 insurance
			(a)Amendments to
			 Federal Deposit Insurance ActSection 11(a)(1) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1821(a)) is amended—
				(1)in paragraph
			 (1)(E), by striking $100,000 and inserting
			 $250,000;
				(2)in paragraph
			 (1)(F)(i), by striking 2010 and inserting
			 2015;
				(3)in subclause (I)
			 of paragraph (1)(F)(i), by striking $100,000 and inserting
			 $250,000;
				(4)in
			 subclause (II) of paragraph (1)(F)(i), by striking the calendar year
			 preceding the date this subparagraph takes effect under the Federal Deposit
			 Insurance Reform Act of 2005 and inserting calendar year
			 2008; and
				(5)in paragraph
			 (3)(A)(iii), by striking , except that $250,000 shall be substituted for
			 $100,000 wherever such term appears in such paragraph.
				(b)Repeal of EESA
			 ProvisionSection 136 of the Emergency Economic Stabilization Act
			 (Public Law 110–343; 122 Stat. 3765) is hereby repealed.
			(c)Amendment to
			 Federal Credit Union ActSection 207(k) of the Federal Credit
			 Union Act (12 U.S.C. 1787(k)) is amended—
				(1)in
			 paragraph (3)—
					(A)by striking the
			 opening quotation mark before $250,000;
					(B)by striking
			 , except that $250,000 shall be substituted for $100,000 wherever such
			 term appears in such section; and
					(C)by striking the
			 closing quotation mark after the closing parenthesis; and
					(2)in
			 paragraph (5), by striking $100,000 and inserting
			 $250,000.
				2.Extension of
			 restoration plan periodSection 7(b)(3)(E)(ii) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1817(b)(3)(E)(ii)) is amended by striking
			 5-year period and inserting 8-year period.
		3.FDIC borrowing
			 authoritySection 14(a) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1824(a)) is amended—
			(1)by striking
			 $30,000,000,000 and inserting $100,000,000,000;
			 and
			(2)by inserting prior to the last sentence,
			 the following new sentence: The Corporation may request in writing to
			 borrow, and the Secretary may authorize and approve the borrowing of,
			 additional amounts above $100,000,000,000 to the extent that the Board of
			 Directors and the Secretary determine such borrowing to be
			 necessary..
			4.FDIC systemic risk
			 special assessmentsSection
			 13(c)(4)(G)(ii) of the Federal Deposit Insurance Act (12 U.S.C.
			 1823(c)(4)(G)(ii)) is amended to read as follows:
			
				(ii)Repayment of
				loss
					(I)In
				generalThe Corporation shall
				recover the loss to the Deposit Insurance Fund arising from any action taken or
				assistance provided with respect to an insured depository institution under
				clause (i) from 1 or more special assessments on insured depository
				institutions, depository institution holding companies (with the concurrence of
				the Secretary of the Treasury with respect to holding companies), or both, as
				the Corporation determines to be appropriate.
					(II)Treatment of
				depository institution holding companiesFor purposes of this
				clause, sections 7(c)(2) and 18(h) shall apply to depository institution
				holding companies as if they were insured depository institutions.
					(III)RegulationsThe
				Corporation shall prescribe such regulations as it deems necessary to implement
				this clause. In prescribing such regulations, defining terms, and setting the
				appropriate assessment rate or rates, the Corporation shall consider: the types
				of entities that benefit from any action taken or assistance provided under
				this subparagraph; economic conditions; the effects on the industry; and such
				other factors as the Corporation deems
				appropriate.
					.
		5.Changes to HOPE
			 for Homeowners ProgramSection
			 257 of the National Housing Act (12 U.S.C. 1715z–23) is amended—
			(1)in subsection
			 (e)—
				(A)in paragraph (1),
			 by striking subparagraph (B);
				(B)in paragraph
			 (2)(B), by striking 90 percent and inserting 93
			 percent;
				(C)by striking
			 paragraph (7); and
				(D)by redesignating
			 paragraphs (8), (9), (10), and (11) as paragraphs (7), (8), (9), and (10),
			 respectively;
				(2)in subsection
			 (h)(2), by striking , or in any case in which a mortgagor fails to make
			 the first payment on a refinanced eligible mortgage;
			(3)by striking
			 subsection (i) and inserting the following new subsection:
				
					(i)Annual
				Premiums
						(1)In
				generalFor each refinanced eligible mortgage insured under this
				section, the Secretary shall establish and collect an annual premium in an
				amount equal to not less than 0.55 percent of the amount of the remaining
				insured principal balance of the mortgage and not more than 0.75 percent of
				such remaining insured principal balance, as determined according to a schedule
				established by the Board that assigns such annual premiums based upon the
				credit risk of the mortgage.
						(2)Reduction or
				termination during mortgage termNotwithstanding paragraph (1),
				the Secretary may provide that the annual premiums charged for refinanced
				eligible mortgages insured under this section are reduced over the term of the
				mortgage or that the collection of such premiums is discontinued at some time
				during the term of the mortgage, in a manner that is consistent with policies
				for such reduction or discontinuation of annual premiums charged for mortgages
				in accordance with section
				203(c).
						;
			(4)in subsection
			 (k)—
				(A)by striking the
			 subsection heading and inserting Exit Fee;
				(B)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking such sale or
			 refinancing and inserting the mortgage being insured under this
			 section; and
				(C)by striking
			 paragraph (2);
				(5)in
			 subsection (s)(3)(A)(ii), by striking subsection (e)(1)(B) and such
			 other and inserting such;
			(6)in subsection (v),
			 by inserting after the period at the end the following: The Board shall
			 conform documents, forms, and procedures for mortgages insured under this
			 section to those in place for mortgages insured under section 203(b) to the
			 maximum extent possible consistent with the requirements of this
			 section.;
			(7)in subsection
			 (w)(1)(C), by striking (e)(4)(A) and inserting
			 (e)(3)(A); and
			(8)by adding at the
			 end the following new subsection:
				
					(x)Payment to
				Existing Loan ServicerThe Board may establish a payment to the
				servicer of the existing senior mortgage for every loan insured under the HOPE
				for Homeowners
				Program.
					.
			6.Servicer safe
			 harbor
			(a)Safe
			 Harbor
				(1)Loan
			 modifications and workout plansNotwithstanding any other
			 provision of law, and notwithstanding any investment contract between a
			 servicer and a securitization vehicle or investor, a servicer that acts
			 consistent with the duty set forth in section 129A(a) of Truth in Lending Act
			 (15 U.S.C. 1639a) shall not be liable for entering into a loan modification or
			 workout plan with respect to any such mortgage that meets all of the criteria
			 set forth in paragraph (2)(B) to—
					(A)any person, based
			 on that person’s ownership of a residential mortgage loan or any interest in a
			 pool of residential mortgage loans or in securities that distribute payments
			 out of the principal, interest and other payments in loans on the pool;
					(B)any person who is
			 obligated to make payments determined in reference to any loan or any interest
			 referred to in subparagraph (A); or
					(C)any person that
			 insures any loan or any interest referred to in subparagraph (A) under any law
			 or regulation of the United States or any law or regulation of any State or
			 political subdivision of any State.
					(2)Ability to
			 modify mortgages
					(A)AbilityNotwithstanding
			 any other provision of law, and notwithstanding any investment contract between
			 a servicer and a securitization vehicle or investor, a servicer—
						(i)shall not be
			 limited in the ability to modify mortgages, the number of mortgages that can be
			 modified, the frequency of loan modifications, or the range of permissible
			 modifications; and
						(ii)shall not be
			 obligated to repurchase loans from or otherwise make payments to the
			 securitization vehicle on account of a modification, workout, or other loss
			 mitigation plan for a residential mortgage or a class of residential mortgages
			 that constitute a part or all of the mortgages in the securitization
			 vehicle,
						if any mortgage so modified meets
			 all of the criteria set forth in subparagraph (B).(B)CriteriaThe
			 criteria under this subparagraph with respect to a mortgage are as
			 follows:
						(i)Default on the
			 payment of such mortgage has occurred or is reasonably foreseeable.
						(ii)The property
			 securing such mortgage is occupied by the mortgagor of such mortgage.
						(iii)The servicer
			 reasonably and in good faith believes that the anticipated recovery on the
			 principal outstanding obligation of the mortgage under the particular
			 modification or workout plan or other loss mitigation action will exceed, on a
			 net present value basis, the anticipated recovery on the principal outstanding
			 obligation of the mortgage to be realized through foreclosure.
						(3)ApplicabilityThis
			 subsection shall apply only with respect to modifications, workouts, and other
			 loss mitigation plans initiated before January 1, 2012.
				(b)ReportingEach
			 servicer that engages in loan modifications or workout plans subject to the
			 safe harbor in subsection (a) shall report to the Secretary on a regular basis
			 regarding the extent, scope and results of the servicer’s modification
			 activities. The Secretary shall prescribe regulations specifying the form,
			 content, and timing of such reports.
			(c)Definition of
			 securitization vehiclesFor purposes of this section, the term
			 securitization vehicle means a trust, corporation, partnership,
			 limited liability entity, special purpose entity, or other structure
			 that—
				(1)is the issuer, or
			 is created by the issuer, of mortgage pass-through certificates, participation
			 certificates, mortgage-backed securities, or other similar securities backed by
			 a pool of assets that includes residential mortgage loans; and
				(2)holds such
			 mortgages.
				7.Availability of TARP
			 funds to smaller community institutions
			(a)Prompt
			 ActionThe Secretary shall promptly take all necessary actions to
			 provide assistance under title I of the Emergency Economic Stabilization Act of
			 2008 to smaller community financial institutions, including such institutions
			 that are privately held.
			(b)Comparable
			 TermsAn institution that
			 receives assistance after the date of the enactment of the this Act, shall do
			 so on terms comparable to the terms applicable to institutions that received
			 assistance prior to the date of the enactment of this Act if the
			 institution—
				(1)has submitted an
			 application on which no action has been taken, such as institutions that are C
			 corporations (including privately held institutions) and community development
			 financial institutions; or
				(2)is of a type for
			 which the Secretary has not yet established an application deadline or for
			 which any such deadline has not yet occurred as of the date of the enactment of
			 this Act, such as institutions that are non-stock corporations, S-corporations,
			 mutually owned insured depository institutions (as defined in section 3 of the
			 Federal Deposit Insurance Act).
				(c)DefinitionsFor
			 purposes of this section, the terms S Corporation and C
			 Corporation shall have the same meaning given to those terms in section
			 1361(a) of the Internal Revenue Code of 1986.
			
